DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in this application.
Claims 3-4, 14 and 18 are amended.
Claims 1-20 are presented for examination. 

Response to Amendments
Claim Interpretation
	The claims include a mixture of “user” and “operator” terms such as “first user selectable control”, “second user selectable control”, “user adjustment”, “operator control”, and “operator”. The examiner is interpreting “user” and “operator” as the same term because the examiner believes that the applicant is not trying to create a difference between the words “user” and “operator”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US Publication 2014/0343697 A1) in view of Hulten et al. (US Publication 2021/0253158 A1). 
Regarding claim 1, Kuipers teaches a method of controlling a work machine having at least one wheel, comprising: (Kuipers: Para. 17; machine may be a mobile machine that performs some type of operation associated with an industry such as mining, construction, farming, or any other industry, at a worksite) providing a controller, an operator control, and a steering system including a steering wheel position sensor, a road wheel angle sensor, a speed sensor, and a feedback device; detecting a change in steering wheel position via the steering wheel position device; detecting a wheel speed of the at least one wheel via the speed sensor (Kuipers: Para. 27- 30; control subsystem may include components in communication with the steering system, the operator station; steering wheel may embody a position sensor configured to monitor a displacement angle of the steering wheel; travel speed sensor; articulation angle sensor may be proximal to the centrally-located articulated axis about which the front end).
Kuipers doesn’t explicitly teach calculating a predicted lateral acceleration of the work machine by the controller as a function of wheel speed.
However Hulten, in the same field of endeavor, teaches calculating a predicted lateral acceleration of the work machine by the controller as a function of wheel speed (Hulten: Para. 65; lateral acceleration torque is calculated from a bicycle model, which uses vehicle speed and steering angle as input).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Kuipers teaches determining a feedback torque by the controller as a function of the predicted lateral acceleration, the feedback torque being determined from a plurality of feedback torque curves stored by the controller, where each of the plurality of feedback torque curves corresponds to a sensitivity level selectable from the operator control (Kuipers: Para. 7-8, 16, 31, 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism).
Kuipers doesn’t explicitly teach outputting a feedback torque command by the controller to the feedback device where the feedback torque command comprises the feedback torque determined from one of the plurality of feedback torque curves as a function of the predicted lateral acceleration computed in the calculating step.
However Hulten, in the same field of endeavor, teaches outputting a feedback torque command by the controller to the feedback device where the feedback torque command comprises the feedback torque determined from one of the plurality of feedback torque curves as a function of the predicted lateral acceleration computed in the calculating step (Hulten: Para. 20, 53-58, 65; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 2, Kuipers teaches the method of claim 1, further comprising providing dynamic feedback to a steering wheel of the work machine based on the feedback torque (Kuipers: Para. 8, 43; a force feedback mode corresponding to the force feedback definition is based at least in part upon the operator input device mode specified in the operator input device configuration definition; steering wheel may be configured to operate in PIPC, PIVC and VIVC modes).
Regarding claim 3, Kuipers teaches the method of claim 1, further including receiving a base feedback setting from the operator control (Kuipers: Para. 38; mapping between operator input actions and corresponding actions relating to operation of the machine, the controller may also provide electronic commands to cause a specified degree of force feedback by one of the operator input devices).
Kuipers doesn’t explicitly teach further including receiving a base feedback setting from the operator control, and wherein the outputting step comprises outputting a feedback torque command comprising the base feedback setting and the feedback torque, where the feedback torque is in addition to the base feedback setting.
However Hulten, in the same field of endeavor, teaches wherein the outputting step comprises outputting a feedback torque command comprising the base feedback setting and the feedback torque (Hulten: Para. 16-19; a feedback torque actuator), where the feedback torque is greater than the base feedback torque (Hulten: Para. 53-58; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque), where the feedback torque is in addition to the base feedback setting (Hulten: Para. 53-58; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 4, Kuipers doesn’t explicitly teach further comprising receiving another command from the operator control corresponding to a user adjustment in the base feedback setting.
However Hulten, in the same field of endeavor, teaches further comprising receiving another command from the operator control corresponding to a user adjustment in the base feedback setting (Hulten: Para. 15-20; feedback torque actuator, just as in traditional electric power assisted steering systems).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 5, Kuipers teaches the method of claim 1, wherein the plurality of feedback torque curves comprises at least a first curve and a second curve, the first curve corresponding to a first sensitivity level and the second curve corresponding to a second sensitivity level (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Regarding claim 6, Kuipers teaches the method of claim 5, further comprising outputting a greater amount of feedback torque at the first sensitivity level than at the second sensitivity level (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Regarding claim 7, Kuipers teaches the method of claim 5, further comprising receiving a command from the operator control selecting the first sensitivity level or the second sensitivity level (Kuipers: Para. 8, 43; a force feedback mode corresponding to the force feedback definition is based at least in part upon the operator input device mode specified in the operator input device configuration definition; steering wheel may be configured to operate in PIPC, PIVC and VIVC modes).
Regarding claim 8, Kuipers teaches the method of claim 7, further comprising providing a plurality of on-center steering ratio curves stored in the controller, where each of the plurality of on-center steering ratio curves defines a steering ratio as a function of road wheel angle (Kuipers: Para. 30, 35, 45, 56; PIPC, PIVC and VIVC modes of operation; force feedback device on the steering wheel increases as the displacement from a neutral position; articulation angle sensor may determine a displacement, angular velocity, and/or angular acceleration of the angle between the traction device and a travel direction of the machine).
Regarding claim 9, Kuipers teaches the method of claim 8, further comprising: detecting road wheel angle via the road wheel angle sensor (Kuipers: Para. 30; articulation angle sensor may be proximal to the centrally-located articulated axis about which the front end); determining a steering ratio from one of the plurality of on-center steering ratio curves based on the selection of the first sensitivity level or the second sensitivity level and as a function of the road wheel angle (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).

Claims 10-14, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US Publication 2014/0343697 A1) in view of Hulten et al. (US Publication 2021/0253158 A1) and in further view of Mei et al. (US Publication 2022/0017071 A1). 
Regarding claim 10, Kuipers teaches an electrohydraulic steer-by-wire steering system for steering at least one wheel of a work machine, comprising: (Kuipers: Para. 17; machine may be a mobile machine that performs some type of operation associated with an industry such as mining, construction, farming, or any other industry, at a worksite) a controller; an operator control in communication with the controller, the operator control configured to being selectable by an operator of the work machine; a steering wheel position sensor for detecting a change in position of a steering wheel of the work machine; a road wheel angle sensor for detecting a road wheel angle of the at least one wheel; a speed sensor for detecting a wheel speed of the at least one wheel (Kuipers: Para. 27- 30; control subsystem may include components in communication with the steering system, the operator station; steering wheel may embody a position sensor configured to monitor a displacement angle of the steering wheel; travel speed sensor; articulation angle sensor may be proximal to the centrally-located articulated axis about which the front end); a software algorithm executable by the controller, the software algorithm comprising a plurality of on-center steering ratio curves based on the road wheel angle of the at least one wheel (Kuipers: Para. 7, 28, 30-31, 33-35, 45, 56; PIPC, PIVC and VIVC modes of operation; force feedback device on the steering wheel increases as the displacement from a neutral position; articulation angle sensor may determine a displacement, angular velocity, and/or angular acceleration of the angle between the traction device and a travel direction of the machine); wherein, the plurality of on-center steering ratio curves comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles (Kuipers: Para. 7, 28, 31, 33-35, 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Kuipers and Hulten don’t explicitly teach wherein, the first maximum steering ratio is greater than the second maximum steering ratio at any road wheel angle located within the first and second defined ranges.
However Mei, in the same field of endeavor, teaches wherein, the first maximum steering ratio is greater than the second maximum steering ratio at any road wheel angle located within the first and second defined ranges (Mei: Para. 47, 50-51, 64; lateral acceleration is estimated by using the steering wheel angle and the vehicle speed).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) and Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 11, Kuipers and Hulten don’t explicitly teach wherein the first defined range is less than the second defined range of road wheel angles.
However Mei, in the same field of endeavor, teaches wherein the first defined range is less than the second defined range of road wheel angles (Mei: Para. 47, 50-51, 64; if the measured lateral acceleration (Gy) is less than or equal to the second threshold value, determining that the current bend type is the regular bend; if the measured lateral acceleration (Gy) is greater than the second threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) and Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 12, Kuipers teaches the system of claim 10, wherein each of the plurality of on-center steering ratio curves comprises a default steering ratio when operating outside of a corresponding defined range of road wheel angles (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Regarding claim 13, Kuipers and Hulten don’t explicitly teach wherein the steering ratio of the first curve and the second curve is approximately the same when the road wheel angle is outside of both the first and second defined ranges.
However Mei, in the same field of endeavor, teaches wherein the steering ratio of the first curve and the second curve is approximately the same when the road wheel angle is outside of both the first and second defined ranges (Mei: Para. 64, 66-67; considering the steering wheel angle and the front wheel angle transmission ratio; if the steering wheel angle (SWA) is greater than the third threshold).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) and Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 14, Kuipers teaches the system of claim 10, wherein: the operator control comprises a display screen including at least a first user selectable control and a second user selectable control (Kuipers: Para. 43, 50; hierarchically displays list configuration options at each level as well as links to adjacent decision levels; steering wheel may be configured to operate in PIPC, PIVC and VIVC modes); the first user selectable control triggering the controller to execute the software algorithm in accordance with the first curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism); the second user selectable control triggering the controller to execute the software algorithm in accordance with the second curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism).
Regarding claim 16, Kuipers teaches an electrohydraulic steer-by-wire steering system for steering at least one wheel of a work machine, comprising: (Kuipers: Para. 17; machine may be a mobile machine that performs some type of operation associated with an industry such as mining, construction, farming, or any other industry, at a worksite) a controller; an operator control in communication with the controller, the operator control configured to being selectable by an operator of the work machine; a steering wheel position sensor for detecting a change in position of a steering wheel of the work machine; a road wheel angle sensor for detecting a road wheel angle of the at least one wheel; a speed sensor for detecting a wheel speed of the at least one wheel (Kuipers: Para. 27- 30; control subsystem may include components in communication with the steering system, the operator station; steering wheel may embody a position sensor configured to monitor a displacement angle of the steering wheel; travel speed sensor; articulation angle sensor may be proximal to the centrally-located articulated axis about which the front end); a software algorithm executable by the controller, the software algorithm comprising a plurality of on-center steering ratio curves based on the road wheel angle of the at least one wheel (Kuipers: Para. 28, 30-31, 33-35, 45, 56; PIPC, PIVC and VIVC modes of operation; force feedback device on the steering wheel increases as the displacement from a neutral position; articulation angle sensor may determine a displacement, angular velocity, and/or angular acceleration of the angle between the traction device and a travel direction of the machine); wherein, the plurality of on-center steering ratio curves comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles (Kuipers: Para. 28, 31, 33-35, 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Kuipers and Hulten don’t explicitly teach wherein the first defined range is less than the second defined range of road wheel angles.
However Mei, in the same field of endeavor, teaches wherein the first defined range is less than the second defined range of road wheel angles (Mei: Para. 47, 50-51, 64; if the measured lateral acceleration (Gy) is less than or equal to the second threshold value, determining that the current bend type is the regular bend; if the measured lateral acceleration (Gy) is greater than the second threshold value).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) and Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 
Regarding claim 18, Kuipers teaches the system of claim 16, wherein: the first operator selectable control triggers the controller to execute the software algorithm in accordance with the first curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism); the second user selectable control triggers the controller to execute the software algorithm in accordance with the second curve (Kuipers: Para. 34-35, 50; reference maps may be associated with various types of configurable relationships between the operator input devices and one or more machine actions e.g. changing steering angle; operator input devices to operate under a position input velocity control (PIVC) relationship, wherein the speed of steering and/or the gain associated with the steering mechanism).
Regarding claim 20, Kuipers teaches the system of claim 16, wherein the plurality of on-center steering ratio curves comprises a third curve outputting a third maximum steering ratio over a third defined range of road wheel angles (Kuipers: Para. 44; each of the different operator input device modes (PIPC, PIVC and VIVC) may be associated with a distinct force feedback definition).
Kuipers and Hulten don’t explicitly teach wherein, the third defined range is greater than the first and second defined ranges of road wheel angles.
However Mei, in the same field of endeavor, teaches wherein, the third defined range is greater than the first and second defined ranges of road wheel angles (Mei: Para. 64, 66-67; considering the steering wheel angle and the front wheel angle transmission ratio; if the steering wheel angle (SWA) is greater than the third threshold).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) and Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) in order to improve the predicted lateral acceleration formula and implement angle thresholds (Mei: Para. 47, 50-51, 64). 

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kuipers (US Publication 2014/0343697 A1) in view of Mei et al. (US Publication 2022/0017071 A1) and in further view of Hulten et al. (US Publication 2021/0253158 A1). 
Regarding claim 15, Kuipers teaches the system of claim 10, further comprising a feedback device in communication with the controller and the steering wheel (Kuipers: Para. 8; operator input device configuration definition specifies a mapping between the operator input control signals and the machine control commands, and a force feedback definition to generate the force feedback signals based, at least in part, upon the operator input control signals).
Kuipers and Mei don’t explicitly teach the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration.
However Hulten, in the same field of endeavor, teaches the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration (Hulten: Para. 20, 53-58, 65; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) and Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 
Regarding claim 19, Kuipers teaches the system of claim 16, further comprising a feedback device in communication with the controller and the steering wheel (Kuipers: Para. 8; operator input device configuration definition specifies a mapping between the operator input control signals and the machine control commands, and a force feedback definition to generate the force feedback signals based, at least in part, upon the operator input control signals).
Kuipers and Mei don’t explicitly teach the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration.
However Hulten, in the same field of endeavor, teaches the feedback device configured to provide a feedback torque to the steering wheel as a function of predicted lateral acceleration (Hulten: Para. 20, 53-58, 65; Steering feel is built of the sum of the following building blocks: a lateral acceleration feedback torque, a tyre friction torque, a steering system friction torque, a damping torque, and a returnability torque).
It would have been obvious to one of ordinary skill as of the effective filing date to have incorporated Hulten’s calculated lateral acceleration feedback torque (Hulten: Para. 53-58, 65) and Mei’s predicted lateral acceleration with front wheel angle and angle thresholds (Mei: Para. 47, 50-51, 64) into Kuiper’s farming machine with a force feedback signal (Kuipers: Para. 8, 17) in order to create a steering feedback built by summing factors and a lateral acceleration feedback torque (Hulten: Para. 20, 53-58, 65). 

Response to Arguments
Applicant's arguments, filed on 11 May 2022, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that claim 1’s “determining feedback torque being determined from a plurality of feedback torque curves stored by the controller” are not taught by the prior arts.
In response to the applicant’s arguments above, Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). A machine subsystem includes an actuator configured to change an operational state of the machine according to machine control commands issued by the programmed controller based upon the operator input control signals (Kuiper: Para. 7). This allows for highly customizable operator input interface for controlling a work machine associated with the vehicle’s propulsion, steering and implement actuation (Kuiper: Para. 16). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). The configuration definition specifies a mapping between the operator input control signals and the machine control command and a force feedback definition based upon the operator input device mode specified in the operator input device configuration definition (Kuipers; Para. 8). Kuipers configurable relationships, such as a characterization equation, is stored in the controller and controls the relationship between the operator input devices and feedback torque during the operation of the vehicle steering, propulsion, and machine actuation. A characterization equations stored in the controller are an example of plurality of feedback torque curves.
Applicant argues that claim 1’s “each of the plurality of feedback torque curves corresponds to a sensitivity level selectable from the operator control” are not taught by the prior arts.
In response to the applicant’s arguments above, Kuipers includes a machine support multiple selectable operating modes for operator input devices (Kuipers: Para. 7) through an operator input device configuration unit to receive directions for specifying an operator input device configuration definition. The configuration definition specifies a mapping between the operator input control signals and the machine control command and a force feedback definition based upon the operator input device mode specified in the operator input device configuration definition (Kuipers; Para. 8). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). A change of gain between the operator input action and the feedback and machine propulsion, steering, or implement actuation would provide a different sensitivity based on the change of gain.
Applicant argues that claim 1’s “a plurality of feedback torque curves that each corresponds to a sensitivity level selectable from the operator control” are not taught by Kuipers.
In response to the applicant’s arguments above, Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). A machine subsystem includes an actuator configured to change an operational state of the machine according to machine control commands issued by the programmed controller based upon the operator input control signals (Kuiper: Para. 7). This allows for highly customizable operator input interface for controlling a work machine associated with the vehicle’s propulsion, steering and implement actuation (Kuiper: Para. 16). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). The configuration definition specifies a mapping between the operator input control signals and the machine control command and a force feedback definition based upon the operator input device mode specified in the operator input device configuration definition (Kuipers; Para. 8). Kuipers configurable relationships, such as a characterization equation, is stored in the controller and controls the relationship between the operator input devices and feedback torque during the operation of the vehicle steering, propulsion, and machine actuation. A characterization equations stored in the controller are an example of plurality of feedback torque curves. Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). A change of gain between the operator input action and the feedback and machine propulsion, steering, or implement actuation would provide a different sensitivity based on the change of gain.
Applicant argues that claim 1’s “the deficiencies of Kuipers are not cured by the power assisted system of Hulten, or the bend assistance control system of Mei” for claim 1.
In response to the applicant’s arguments above, the arguments above were addressed using Kuipers thus didn’t need to be cured.
Applicant argues that “claims 2-9 depend either directly or indirectly from independent claim 1, and are submitted to be patentable for at least the reasons supporting the patentability of independent base claim 1.”
In response to the applicant’s arguments above, claim 1 is rejected therefore all its dependent claims are rejected at least based on their dependencies.
Applicant argues that claim 10’s “the plurality of on-center steering ratio curves comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles” are not taught by the prior arts.
In response to the applicant’s arguments above, the broadest reasonable interpretation of ratio includes the ratio being a gain because they are synonyms. The broadest reasonable interpretation of curve would include a characterization equation being a curve because equations define curves. The first defined range of the road wheel angles and the second defined range of road wheel angles could easily be the same range, because it is not required that they be different ranges. Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28).
Applicant argues that claim 10’s “feedback force definitions” are not taught by the prior arts.
In response to the applicant’s arguments above, no claim includes the term “feedback force”, nor does “feedback force” appear in the specification as that term. Kuipers includes a force feedback definition (Kuipers: Para. 8) which the examiner assumes the applicant is referencing to. Kuipers has a force feedback definition based on the operator input device mode specified in the operator input device configuration definition which is a characterization equation (Kuipers: Para. 8, 31) creating feedback torque curves characterized by an equation and selected by the operator. 
Applicant argues that claim 10’s “operator actions on the selected operator input device result in control instructions issued by the controller 48 to the subsystem selected pertain to on-center steering ratio curves that comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles” are not taught by the prior arts.
In response to the applicant’s arguments above, Kuipers includes a machine support multiple selectable operating modes for operator input devices (Kuipers: Para. 7) through an operator input device configuration unit to receive directions for specifying an operator input device configuration definition. The first defined range of the road wheel angles and the second defined range of road wheel angles could easily be the same range, because it is not required that they be different ranges. Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28).
Applicant argues that claim 10’s “a software algorithm comprising a plurality of on-center steering ratio curves based on the road wheel angle of the at least one wheel” are not taught by the prior arts.
In response to the applicant’s arguments above, Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28). The rotation of the steering wheel around the center axis of rotation rotates the turning of the road wheel angle using the operator selected characterization equation and gain.
Applicant argues that claim 10’s “a first maximum steering ratio of a first curve of a plurality of on-center steering ratio curves is greater than the second maximum steering ratio of a second curve at any road wheel angle located within the first and second defined ranges” are not taught by the prior arts.
In response to the applicant’s arguments above, Mei includes a current bend calculation based on the yaw rate, wheelbase, vehicle speed, front wheel angle and stability factor (Mei: Para. 47, 50-51). The front wheel angle is the road wheel angle. The stability factor is a gain or ratio for the equation. Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28) which creates a plurality of on-center steering ratio curves. When comparing a plurality of on-center steering ratio curves, by necessity one curve would be greater or lesser than a second curve. Mei’s stability factor acts as a gain or ratio for the steering calculation creating different curves based on the stability factor used. Mei includes that the higher the vehicle speed, the lower the steering wheel threshold (Mei: Para. 64) which means that the steering wheel angle threshold decreases based on vehicle speed controlling the steering angle ranges. 
Applicant argues that claim 10’s “a first maximum ratio being greater than the second maximum ratio being greater than the second maximum steering ratio at any road wheel angle located within the first and second defined ranges” are not taught by the prior arts.
In response to the applicant’s arguments above, Mei includes a current bend calculation based on the yaw rate, wheelbase, vehicle speed, front wheel angle and stability factor (Mei: Para. 47, 50-51). The front wheel angle is the road wheel angle. The stability factor is a gain or ratio for the equation. Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28) which creates a plurality of on-center steering ratio curves. When comparing a plurality of on-center steering ratio curves, by necessity one curve would be greater or lesser than a second curve. Mei’s stability factor acts as a gain or ratio for the steering calculation creating different curves based on the stability factor used. Mei includes that the higher the vehicle speed, the lower the steering wheel threshold (Mei: Para. 64) which means that the steering wheel angle threshold decreases based on vehicle speed controlling the steering angle ranges. 
Applicant argues that “claims 11-15 depend either directly or indirectly from independent claim 10, and are submitted to be patentable for at least the reasons supporting the patentability of independent base claim 10.”
In response to the applicant’s arguments above, claim 10 is rejected therefore all its dependent claims are rejected at least based on their dependencies.
Applicant argues that claim 16’s “a software algorithm executable by the controller, the software algorithm comprising a plurality of on-center steering ratio curves based on the road wheel angle of the at least one wheel; and, wherein, the plurality of on-center steering ratio curves comprises at least a first curve and a second curve, the first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and the second curve outputting a second maximum steering ratio over a second defined range of road wheel angles” are not taught by the prior arts.
In response to the applicant’s arguments above, Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28). The rotation of the steering wheel around the center axis of rotation rotates the turning of the road wheel angle using the operator selected characterization equation and gain.
Mei includes a current bend calculation based on the yaw rate, wheelbase, vehicle speed, front wheel angle and stability factor (Mei: Para. 47, 50-51). The front wheel angle is the road wheel angle. The stability factor is a gain or ratio for the equation. Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28) which creates a plurality of on-center steering ratio curves. When comparing a plurality of on-center steering ratio curves, by necessity one curve would be greater or lesser than a second curve. Mei’s stability factor acts as a gain or ratio for the steering calculation creating different curves based on the stability factor used. Mei includes that the higher the vehicle speed, the lower the steering wheel threshold (Mei: Para. 64) which means that the steering wheel angle threshold decreases based on vehicle speed controlling the steering angle ranges. 
Applicant argues that claim 16’s “a first curve outputting a first maximum steering ratio over a first defined range of road wheel angles and a second curve outputting a second maximum steering ratio over a second defined range of road wheel angles wherein the first define range is less than the second defined range of road wheel angles” are not taught by the prior arts.
In response to the applicant’s arguments above, Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). The controller stores various definitions such as tables, graphs, or characterization equations relating to the various configurations of the operator input devices facilitated by the operator input device configuration unit (Para. 31). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28). The rotation of the steering wheel around the center axis of rotation rotates the turning of the road wheel angle using the operator selected characterization equation and gain.
Mei includes a current bend calculation based on the yaw rate, wheelbase, vehicle speed, front wheel angle and stability factor (Mei: Para. 47, 50-51). The front wheel angle is the road wheel angle. The stability factor is a gain or ratio for the equation. Kuipers includes a number of reference maps associated with various types of configurable relationships between the operator input devices and one or more machine actions such as the change of the steering angle (Kuipers: Para. 34). Multiple characterization equations would have to relate to different sensitives of the machine feedback and actions by the change of gain associated with the different characterization equations (Kuiper: Para. 31, 34-35). The maps stored in the memory determine the articulation angle of the centrally-located articulation axis and/or steering linkage (Kuiper: Para. 33) using movement by the operator of the steering wheel displacement around a center axis of rotation (Kuiper: Para. 28) which creates a plurality of on-center steering ratio curves. When comparing a plurality of on-center steering ratio curves, by necessity one curve would be greater or lesser than a second curve. Mei’s stability factor acts as a gain or ratio for the steering calculation creating different curves based on the stability factor used. Mei includes that the higher the vehicle speed, the lower the steering wheel threshold (Mei: Para. 64) which means that the steering wheel angle threshold decreases based on vehicle speed controlling the steering angle ranges. 
Applicant argues that “claims 17-20 depend either directly or indirectly from independent claim 16, and are submitted to be patentable for at least the reasons supporting the patentability of independent base claim 16.” are not taught by the prior arts.
In response to the applicant’s arguments above, claim 16 is rejected therefore all its dependent claims are rejected at least based on their dependencies.
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Kuipers’s configurable work machine in view of Hulten’s feedback torque actuator reads on applicant’s operator selectable steering mode with variable torque feedback. The rejection is maintained. 

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571)272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E.L./Examiner, Art Unit 3663 


/ADAM D TISSOT/Primary Examiner, Art Unit 3663